          Case 4:20-cv-01505-KGB Document 5 Filed 01/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RICKY ASHLEY                                                                            PLAINTIFF
ADC #099718C

v.                                Case No. 4:20-cv-01505-KGB

D.P. MARSHALL JR, United                                                            DEFENDANTS
States District Judge, et al.

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Ricky Ashley’s complaint is dismissed without prejudice (Dkt. No. 2). The relief sought is denied.

The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an in forma pauperis appeal taken from

the Order and Judgment dismissing this action is considered frivolous and not in good faith.

       So adjudged this 27th day of January, 2021.




                                                              Kristine G. Baker
                                                              United States District Judge
